Case 1:19-cv-01408-RDB Document16 Filed 02/14/20 Page 1 of 1
Case 1:19-cv-01408-RDB Document 15-1 Filed 02/13/20 Page 1 of 1

 

 

 

FILED
DISTRICD FES! Courr
IN THE UNITED STATES DISTRICT COURT a ARYL AND
FOR THE DISTRICT OF MARYLAND ZOFEB 44, AM 10:59
CLERC s
OFF
Green Apple Grocery and Deli, LLC, et al, \ aT PALT MOE .
BY
Plaintiffs, TT DEP UT
v. » Case No. 19-cv-1408-RDB
United Stated Department of Agriculture,
Defendant.
/
ORDER

HAVING READ AND CONSIDERED defendant’s motion for an extension of time to

vi
answer or otherwise response to the complaint, and for good cause shown, it is, this ‘3 day of
February 2020, ORDERED that the defendant’s time to respond to the complaint is extended

without date, and the parties shall file a joint status report by April 30, 2020.

Richard D. Bennett
United States District Judge
